Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 1 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 2 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 3 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 4 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 5 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 6 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 7 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 8 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 9 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 10 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 11 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 12 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 13 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 14 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 15 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 16 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 17 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 18 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 19 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 20 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 21 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 22 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 23 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 24 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 25 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 26 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 27 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 28 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 29 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 30 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 31 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 32 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 33 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 34 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 35 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 36 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 37 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 38 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 39 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 40 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 41 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 42 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 43 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 44 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 45 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 46 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 47 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 48 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 49 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 50 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 51 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 52 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 53 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 54 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 55 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 56 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 57 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 58 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 59 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 60 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 61 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 62 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 63 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 64 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 65 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 66 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 67 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 68 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 69 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 70 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 71 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 72 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 73 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 74 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 75 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 76 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 77 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 78 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 79 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 80 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 81 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 82 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 83 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 84 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 85 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 86 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 87 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 88 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 89 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 90 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 91 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 92 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 93 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 94 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 95 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 96 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 97 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 98 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 99 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 100 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 101 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 102 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 103 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 104 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 105 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 106 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 107 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 108 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 109 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 110 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 111 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 112 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 113 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 114 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 115 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 116 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 117 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 118 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 119 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 120 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 121 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 122 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 123 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 124 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 125 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 126 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 127 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 128 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 129 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 130 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 131 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 132 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 133 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 134 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 135 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 136 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 137 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 138 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 139 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 140 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 141 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 142 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 143 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 144 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 145 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 146 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 147 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 148 of 161
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 149 of 161




          $                                   5                      alone
               2014                               accuracy
$118.62        2015                5                                 alter
$40                                5/24/18        accurate           altering
$5.36                              5/24/2018
$70            2017                50508
$71
$80                                518            accusing           aluminum
                                   552-6000       action
          0                        59308

02/12/2013                                        actual             amateurs
               2018                           6
04/11/2019                                        additional         amount
                                   60             address
08/04/2015                         63101                             analysis
                                                  adjourned          answer
                                              7
          1    2019                               admitted
                                   7/27/2015      advisor            answered
1
10                                 72822          affidavit          answering

109                                75                                antilock
11             21st                                                  apart
1120           23                             8
115            24th                                                  apologies
11th                               8
                                   8/4
               27th                8/4/15                            appear
12205-5531     2nd
128                                8/4/2015       affirm             APPEARANCES
12th                   3
                                                  affirmation        Appearing
135            3                   87
143                                                                  apply
15             3,000                          9   affirmed           appreciate
               30
                                   90
17                                                                   approximation
               314                 93
17th                                              after-market
               3:14-cv-01226-MAD   99
                                                                     April
              -ML                                 ago
18.95          3:43                           A
1:07                                              agree              aptitude
                                   ability
                       4                                             area
          2    4                   able
                                                  ahead              argument
                                                                     aside
2              4/11                               ain't
                                   abnormal                          assist

2/17/2017      4/11/2019           absent
                                                  air                ASSOCIATES
2/20                               absolutely
20             40
                                   accept                            assume
200            41                                 air's
2000           434-1718
               44                  acceptable
2007                                              air-conditioning
2010           4th
                                   accident
                                                  Albany             assumed
                                   accord
2013                                                                 assumes
                                                  allowed
                                   according
                                                  almost             assuming
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 150 of 161



                               behalf
                               behind            broken
assumption
                               belief            brought
                               benefit
attached                       best              BROWN

attempt                                          Brown
attempted                      bet
attempting                     better
                                                 Brownie's
attend
attention
                               between
attorney
                Azar           beyond
Attorney
August                         big
                               bit
                               black
                               blank
auto
automatically                  blow
                               blowing
available                      blowtorch
                               Bob
Avenue
avoid
                                                                       C
                                                             California
                Azar's                           bucks
                               Bob's
                                                             Calvert
aware                          bobkeach@
                          B   keachlawfirm.com   Buffalo     Cambria
                                                             cannot
                background                       Building
                               body
                                                 built       cap
awareness
                bad
                               bother
                                                 bulletin    capable
AZAR                           bottom
                bag                                          car
                balance                          bulletins
                bangs
                Bank                             bunch
                               bought
                based                            business
                               brake
                Bataan
                               brakes
                bathroom
                               break
                                                 buy
                bazaar
                                                 BY
                bears
                               briefly
                beat


                               bring
                beautiful
                BECK
                                                             Caravan
                               brings
                beforehand

                                                             care
                               Brody
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 151 of 161



                                                            corrosive
               Civil                           correct      cost
               claimed
               claiming
careful                                                     cost-benefit
cares          claims
cars           Clara                                        costs
               clarify
               clarifying                                   counsel
               class           components

               clear

Case                           composition
case           cleared
               client          compound
               clients                                      country
               close           computer
               co                                           Country
center         co-counsel
certain                        concluded                    Countrys
               COBURN                                       COUNTY
               colleague       concludes                    couple
certainly
CERTIFY        colleagues      condition                    course

change         colleagues'     conditioning
                                                            Court
               coming          conduct
                               confirm                      COURT
changed        commencing                                   court

               commentary
changing
charge         comments        confused                     courtesy
                                                            crack
               common          conjunction
check                                                       cracked
Cheektavegas   communicated    consulting                   crap
                               consumer                     creat
Cheektowaga    communication   contact                      create
                                                            cross
choice                         continued                    cross-moving
               company         continuity
Chrysler                       contrary                     CRR
               compared        control
                               conversation                 CSR
               complain
               complained      conversations                curb
                                                            curious
               complete        Copies                       custody
                                               correction
Chrysler's     completed       copies
                                               corroded     customer
chuck          completion      copy
cigarette
circle         component
                               corner
circulated                     corporate       corrosion
city                           Corporation
civil                                                       customer's
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 152 of 161



                                                                 entitled
customers     defense         different
              definitely                                         equipped
                                                                 Eric
              delete                                             Erie
cutoff                                          drive            ERIE
              delivered                                          ESQ
         D    demonstrate     differently       driver           essentially
                                                driving
D'Agostino    demonstrating   difficult                          established
                                                due
D'Aunoy       dent            direction         duly             estimated
D.C           deponent        directly
damage                        discarded         during           estimates
              deposed                                            events
damaged                       discovery
              deposing        discussing        duty             eventually
damaging      deposition
                              discussion                  E      evidence
Dan
date                          Discussion        effect
                                                effort
              Deposition      disposal
                              dispose           egregiously      evident
dated         deposition's
                                                eight            exact
              describe
                              disposed          either           exactly
              describing
days                          dissatisfaction
deal          description                                        Examination
                              dissatisfied      electronically
dealer        Description                                        EXAMINATION
                              distinction       electronics
dealers       designate                                          examination
dealership                    DISTRICT          ELMER
              desk                              email
                              DO                                 examiner
              destroy         document                           example
dealing       destroyed                         emailed
deals                                           emails           exclude
dealt         destruction     DOCUMENT                           excuse
Death
decided       detail          documentation
declaration   detailed                                           exercise
              detailing       documents         emissions        EXH
              deteriorate
              deteriorated                      employed


              deteriorates    Dodge             employees
                                                                 Exhibit
              determine                         end
Declaration                                     ended
              diagnose        dollars           engage
declined                      done              engine
deep          diagnostics                       engineer
defective                                       enlarge
              dialogue
              difference                        entire
Defendant                     down
 Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 153 of 161



               faulty
EXHIBITS       faxed          fix            four
exhibits       FCA            fixed                         guarantee
                              flat                          guaranteed
existing
expect                        flip           fourth         guess
experience                    floor          Fox
                              Florida        free
experienced                   folded         frequently
                              follow                        Guthrie
expert                                       Fridays
                              follow-up      front
                              following
               February                                     guy
explain
                              follows
Ext                           force                         guys
extra                         forced
                              foregoing
eye                                          fully
               fed            foreign        fun
          F    federal        forensics      FURTHER
                                                                      H
fact           Federal        form           future
               fellow                                       hac
                                                            half
               few                                     G
                                                            hammer
                                             garage
facts          figure
                                             garbage
               filed
fail                                         Gary
               fill                                         hammering

failed                                       generally      hand
               filled                                       handle
                                             gentleman
failing                                                     handling
                                             genuine
failure                                      given
               filling                                      hard
fair                                                        harder
                                                            harm
               finally                       glance         head
               fine                          glasses        hear
               finish                        God            heard
               fire                          gold           hearing
               firing                        Graifman       heat
               firm
               first                                        heated
                                             grail          help
                                             Grand          helps

fairly                                       gratuitously   hereby
fall                                                        HEREBY
false                                        great          herein
                              forth                         higher
                              forward        grooved        highway
far            five                          grooves        himself
                              forwarded
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 154 of 161



hiring                                        invite
history                        INDEX          invited
hits
hold                           indicate       invoice        Judge
holds                          indicated                     July
                               indicates
hole                           indicating                              K
holy
honest        Hromowyk's       inform                        Keach


hook                                                         KEACH
hooking                        information
hopefully

hoping

hour



hours
Howard                         informed
              hum                             invoices
              hundred          informing
Howie                          initial

Howie's       HUNT             inquiry
HROMOWYK      husband          inside         involve
                               inspect        involved
                          I
                               inspected
              I-90                            involvement
                               inspecting
              idea
Hromowyk                       inspection

              Identification                  involving
                               install

                               installation   iPad
              identify                        issue
                               installed
              III
              image
              immaculate       installer      issues
                               installing
              immediately
                               instance
                               instead        itself
              import
              important
                               instruction
              impressed
                               instructions              J
              inaccurate
                                              JACK
                               intact
              INC                             jack
                               intelligent
              include                         jammed
                               interact
                                              JARROD
                               interacts
              included
                               interesting
                                              Jarrod
                               interfere
              includes
              including                       Jason
                               interferes                    Keach's
                                              Jay
              incorrect                       Jeep
                               interior                      keep
                                              job
              independent
                               internal                      kept
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 155 of 161



kind          leaking        lose
                             losing
              learn          loss
              least          Louis           mechanical
kit                          lubricant
              leave                          mechanics
              lecture                   M
kits
knowledge     left           machine         medication
              legal          magnitude       meet
              leisure        mail            melt
                                             melting
              Leman          mailed          memory
                             main
                             maintaining     mention
              length                         mentioned
                             majority                           module's
              letter         man             metallurgist
                                                                modules
known                        manager         meticulous

              Liberty                        Miceli
          L   life
              lift                           middle
labor                        managers
                             manner          might
              likely         manufacturers

language                     March                              moment
              limit
last                         mark
              limited

              lines          marked          Migliaccio
              listed
                                             miles              mommy
              lives
lastly                                                          money
              LLC
late                                         millions
              LLP
latter                       market          mind               monitor
              local
              look                           mine
LAW                          Mason           mini
lawsuit                      mass
                             materials                          monitor's
                             matter          minute
                                                                monitoring


                             mean            minutes

                                                                monitors
                                             mispronounce
              looked
lawyer                                                          month
                                             Missouri
                                             misstates
                                                                months
              looking                        mistakes

                                                                most
                                             misunderstanding

lawyers
              looks                          mixed
                                                                motion
                                             mobile
                             meaning                            mounted
                                             model
lead                         means           model-year
leading                                                         mounting
              LORI
leak                         mechanic                           mounts
                                             module
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 156 of 161



move
                                                            occasions
                              NEW
                              new                           occurred
moving
                                             nuts           October
MR
                                                            OF

                              New                     O     off-roading
                                                            offer
                                             O-ring         offered
                              next
                                             oath           office

                                             object         offices

                                                            OFFICES
                              Nick                          often
                              nine
                                                            oil
                              nipple                        old
                              nobody
                              non
                              non-TPMS-
              mud            equipped
              multiple        normal
              must
                              NORTHERN                      old-school
                              NOTARY
                         N    Notary                        once

              nail
                              note                          One
              name
                                                            one
                              noted

                              notes
              name's
                              nothing

              named
                              nothing's
              names
                              notices
              NAPA
                              notification

              necessary
                              notorious      objection
                              nowadays
              need

                              number         objections

                                             oblivion
                              nut            observe
                                             obviously

              needed
              needs                                         one's
                                             occasion
              never                                         ones
                                             occasionally
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 157 of 161



                               perjury                      primarily
open                                         policies
opinion                        person        policy         print
option                                                      printed
                                             polish
orally                         personal      pop            privilege
order                                        portion
                                             position       pro
ordinary                       personally    positive       problem

                                             possession
organization

organize
Original                                                    problems
original                       personnel
originally
                               persons       possible
originate      part's
                               phone                        Procedure
otherwise      participating                 possibly
                                                            proceed
outer          particular                    postponed
outside                        photo         PP             proceeding
own                                          practice
                               phrasing                     process
               particularly    physical
                               picked        precaution     PRODUCTION
               parts           Pine
owns                           pistons                      products
                               place         precautions    pronounce
                               places                       proper
           P                   Plains
                                             preceding      properly
p.m                            Plaintiffs    preference     propose
pack           pass                                         proposed
pad                            Plaintiffs'   prepare
pads           pay                                          protect
Page                                         presence       protrude
               penalty                                      protrudes
PAGE                                         presented
page           pending         planned       preservation   provide
                                                            provided
                                             preserved
pages                                        presses
               people
                                             pressure
paper                          planning                     providing
paperwork                                                   PUBLIC
                               Plaza                        Public
paragraph                      plenty
                               plugs                        pull

                               pocket        pretty         pulling
                               point                        punch
parent                                                      purchase
               percent
parentheses                                                 purchased
                                             previously
               perception
part                                                        purported
                                             price          purpose
               perfect
                                                            purposes
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 158 of 161



                                            repair            reprogram
pursuant      ready
              real           refrain                          request
push          really         regard
put
                             regarding                        requested
                             regardless

              rear           regular                          REQUESTS
                             regularly
              reason                        repaired          requests
                             reinserted                       required
putting                      relate         repairing
                             related                          requires
                                            repairs           reservation
          Q                  relating
              reasons                                         resolve
QQ            recalled       relative       replace           respectful
              receipt                                         responded
                             relax                            response
questions                    relied
              receipts                                        rest
                             rely                             result
                                                              retain
                             relying
quick
                             remained                         retained
              received       remember       replaced
quickly
                                                              return

quite         reception                                       returned
              recess         removal
quote
              recollection                                    returning

          R   record         remove                           reveal
                                                              review
race
racing
                                                              reviewed
Ram
range                                       replacement
                                                              reviewing
rare
                             removed
                                            replacing
                                                              rid
ratcheting    records                                         rim
                                            report
rate                                        reporter
                                                              ring
rather
                                                              risk
Rathod                                      represent
                                                              road
RDR
              reduced                       representation
                                                              roading
reach         refer                                           roads
              reference                                       ROBERT
read          referring                     representations

                                                              rotted
              reflect        removing       represented
                                                              roughly
                                            representing
                                                              RR
reading
              reflected                     represents
reads
                                                              rubber
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 159 of 161



                                several       smash          spoliation
                 secured                                     spray
                 see            shaft                        ss
                                                             SS
Rule                            shake         smashed
Rules                           shape         smashing
run                             share                        St
rust                            sheet         smoke          standard
rusty                           shop          smooth         standards
                                              soapbox        start
         S
                                              socket
safety                                                       starting
                 seeing                                      state
sake             self
salt                                                         STATE
salts            self-evident                 solid          State
sample                                        someone
sanction         sell                                        STATES
sanctions        send                                        states
Santa                           short
satisfaction                                                 stay
                 sense          shorthand                    stem
save                                          something's
                 sensor         shove
                                show          sometimes


                 sensors                      somewhat
                 sent
saved                           showed        somewhere
                                showing
                                shows         son
saw              sentence       side
                                              sorry
scheduled
school                                        sort           stems
                                sign
scientifically
                                signature     sound
Scott
                                signed        sounds
screen           separate                     spark
                 series
                                              speaking
                 service        significant
                                              special
screw                           signing
screws
scroll                          similarly
                                single
seal                            sit                          step
search
                                sitting       specific
second
                 serviced       situated      specifically
secondhand                      situation                    steps
                 set            six           speed          Steve
                 seven                        spoken         stick
                                smaller                      sticker
 Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 160 of 161



still                                          tires
                 system

stop
                 system's
stopped          systems                       TO
store                                          today
stores
strange                      T    them's
strike                            themselves
                 table            they've
stripped         talks
stuck            tazar@           thinking
                thompsoncoburn.
                com               thinks
stud             technical        THOMAS

stuff                             Thomas
stuffing         technician                    together
style                             THOMPSON
                                  thorough
subject                                        Tom
submitted        technological    threaded

subordinates     tedious          threads
                 tedium
Subpoena         ten
subpoena                          three        Tom's
                 term                                       TPMSs
                                               TOMASSINI
                 terminology                   Tomassini    track
                                                            tracks
                 terms                         ton          traffic
subpoenas
                                  throw        took         trained
substance

                 terror           thrown                    training
                 testified                                  transcript
such-and-such
                                               tool
suggested                                      top
                 testify          Thruway                   transcripts
suggests                          tightens     torch
                                  timeline                  trash
suit             testimony        tire
                                               touch
Suite                                          towards
Sullivan                                       Town
                                                            travel
Sullivan's
                 THE                                        travels
                                               TPMS         Treat
summons
                                                            treat
supervises
                                                            trial
suppliers
                                                            tried
supposed
                                                            trouble
                                                            true


surprise

                                  Tire
swear
                                  tire's
Sworn
sworn
Case 3:14-cv-01226-MAD-ML Document 294-4 Filed 10/22/19 Page 161 of 161



                                            warm
                                            Washington

                unless
                                            watch

truly           unquote                     WD-40
trust           unscrew
truth           up
                                            week
try                                                        witness's
                                            weeks          witnesses
                              valves                       WITNESSES
trying                                      West
                              van           whack          woman
                              vans                         wondering
                                            whacks         word
TT                            various       whatnot
                              vehicle
twice                                       whatsoever     worded
two                                                        words
                                            wheel

                                                           works

type            updated                                    worksheet
                Upstate                                    wrench
                US
typed
types                                                      write
                                                           writer
typically                                   whereas
                                            white          writes
                                            White          writing

                              vehicle's     whole
            U                 vehicles                     written
                US's
um-hum                                      wife           wrongdoing
Under           UU            verbatim
under                         versus        wife's         wrote
                              vice          willing
                              vicinity      willingness               Y
                          V   view
                              violate       wishes         year
understood      valve         virtually     witness
                              vs
unfortunately                 VV
                                            Witness        years
unique                                      WITNESS
                                        W
unit
                              waive                        yesterday
                              walk                         YORK

                              walking                      York

                              wants
UNITED                                                     yourself
units
